ACCEPTED
                                                                                                                                                     03-15-00226-CV
                                                                                                                                                             6709653
                                                                                                                                          THIRD COURT OF APPEALS
                                                                                                                                                     AUSTIN, TEXAS
                                                                                                                                                8/28/2015 4:36:59 PM
                                                                                                                                                   JEFFREY D. KYLE
                                                                                                                                                              CLERK




                                                                                                                       FILED IN
                                                                                                                3rd COURT OF APPEALS
                                                                                                                    AUSTIN, TEXAS
                                                                                                                8/28/2015 4:36:59 PM
                                                                                                                  JEFFREY D. KYLE
August 28, 2015                                                                                                         Clerk

                                                                 Via File & ServeXpress
Mr. Jeffrey D. Kyle,
Clerk of the Court
Third Court of Appeals
209 West 14th Street, Room 101
Austin, Texas 78701

      Re:        Docket No. 03-15-00226-CV; Texas Health and Human Services
                 Commission v. Linda Puglisi, in the Third Court of Appeals, Austin, Texas


Dear Mr. Kyle:

      Pursuant to the Court’s request, this is to confirm my intent to argue on behalf of
Appellant before this court on October 7, 2015 at 1:30 p.m.

      Please advise if we may be of further assistance in this matter.

                                                                 Sincerely,


                                                                 /s/ Eugene A. Clayborn
                                                                 Eugene A. Clayborn
                                                                 Assistant Attorney General



cc:   Maureen O’Connell (Attorney for Appellee)




       P os t Of fic e B ox 12548 , Aust in, Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt or n eygen era l. gov